Exhibit 10.1

 

CONTRIBUTION, DISTRIBUTION AND ASSIGNMENT AGREEMENT

 

This Contribution, Distribution and Assignment Agreement (the “Agreement”),
effective as of March 28, 2008, is entered into by and among New Plan of
Illinois, LLC, a Delaware limited liability company (“New Plan of Illinois”),
New Plan Property Holding Company, a Maryland real estate investment trust
(“Property Holding Company”), Excel Realty Trust – ST, LLC, a Delaware limited
liability company (“Excel Realty Trust – ST”), HK New Plan Exchange Property
Holdings IV, LLC, a Delaware limited liability company (“Property Holdings IV”),
New Plan Realty Trust, LLC, a Delaware limited liability company (“NP Realty
Trust”), New Plan Pennsylvania Holdings, LLC, a Delaware limited liability
company (“NP Pennsylvania”), New Plan of Michigan, LLC, a Delaware limited
liability company (“Michigan LLC”), New Plan of Michigan Member, LLC, a Delaware
limited liability company (“Michigan Member LLC”), Excel Realty Trust - NC, a
North Carolina general partnership (“Excel NC”), NC Properties #1, LLC, a
Delaware limited liability company (“NC Properties #1”), NC Properties #2, LLC,
a Delaware limited liability company (“NC Properties #2”), HK New Plan Macon
Chapman QRS LP, LLC, a Delaware limited liability company (“Macon Chapman LLC”),
HK New Plan Exchange Property Owner II, L.P., a Delaware limited partnership
(“HK NP Owner II”), HK New Plan Lower Tier OH, LLC, a Delaware limited liability
company (“HK NP Lower Tier OH”), HK New Plan Mid Tier OH, L.P., a Delaware
limited partnership (“HK NP Mid Tier OH”), HK New Plan OH TRS, Inc., a Delaware
corporation (“HK NP OH TRS”), HK New Plan STH Upper Tier II Company, a Maryland
real estate investment trust (“HK NP STH Upper Tier II”), NP of Tennessee, LP, a
Delaware limited partnership (“Tennessee, LP”), New Plan of Tennessee, LLC, a
Delaware limited liability company (“New Plan of Tennessee”), NPTN, Inc., a
Delaware corporation (“NPTN”), CA New Plan Texas Assets, L.P., a Delaware
limited partnership (“Texas Assets, LP”), CA New Plan Texas Assets, LLC, a
Delaware limited liability company (“Texas Assets, LLC”), CA New Plan IV, a
Maryland real estate investment trust (“CA New Plan IV”), CA New Plan Asset
Partnership IV, L.P., a Delaware limited partnership (“Asset Partnership IV”),
CA New Plan Asset LLC, a Delaware limited liability company (“NP Asset LLC”),
and CA New Plan VI, a Maryland real estate investment trust (“CA New Plan VI”
and, collectively with New Plan of Illinois, Property Holding Company, Excel
Realty Trust – ST, Property Holdings IV, NP Realty Trust, NP Pennsylvania,
Michigan LLC, Michigan Member LLC, Excel NC, NC Properties #1, NC Properties #2,
Macon Chapman LLC, HK NP Owner II, HK NP Lower Tier OH, HK NP Mid Tier OH, HK NP
OH TRS, HK NP STH Upper Tier II, Tennessee, LP, New Plan of Tennessee, NPTN,
Texas Assets, LP, Texas Assets, LLC, CA New Plan IV, Asset Partnership IV and NP
Asset LLC, the “Current Owners”), Centro NP LLC, a Maryland limited liability
company (“Centro NP LLC”), Super LLC, a Maryland limited liability company
(“Super LLC”), and Centro NP Residual Holding LLC, a Delaware limited liability
company (“NP Residual Holding” and together with the Current Owners, Centro NP
LLC and Super LLC, each, a “Party” and collectively, the “Parties”).

 

RECITALS

 

WHEREAS, the Current Owners own, directly or indirectly, as applicable, the
limited liability company interests and limited partnership interests
(collectively, the “Current Owner Entity Interests”) in the limited liability
companies and limited partnership listed on Schedule 1-A attached hereto and
made a part hereof (collectively, the “Current Owner

 

--------------------------------------------------------------------------------


 

Entities”), all as more particularly depicted on Schedule 2 attached hereto and
made a part hereof;

 

WHEREAS, the Current Owners desire to distribute, assign, transfer and convey
all of the Current Owner Entity Interests to Centro NP LLC (the “Initial
Distribution”), which shall thereupon be admitted as a member or limited partner
of each of the Current Owner Entities, and immediately following the admission
of Centro NP LLC as a substitute member or limited partner of each of the
Current Owner Entities, the Current Owners desire to cease to be members or
limited partners, as applicable, of the Current Owner Entities;

 

WHEREAS, following the Initial Distribution, Centro NP LLC will directly own the
limited liability company interests, limited partnership interests and shares
(collectively, the “Entity Interests”) in the limited liability companies,
limited partnerships and corporation listed on Schedule 1-B attached hereto and
made a part hereof (collectively, the “Entities”);

 

WHEREAS, Centro NP LLC desires to distribute, assign, transfer and convey fifty
one percent (51%) of the Entity Interests (the “Super LLC Interests”) to Super
LLC (the “Centro NP LLC - Super LLC Distribution”), which shall thereupon be
admitted as a member, limited partner or shareholder of each of the Entities;

 

WHEREAS, Super LLC desires to contribute, assign, transfer and convey the Super
LLC Interests to NP Residual Holding (the “Super LLC Contribution”), which shall
thereupon be admitted as a member, limited partner or shareholder, as
applicable, of each of the Entities, and immediately following the admission of
NP Residual Holding as a substitute member, limited partner or shareholder, as
applicable, of each of the Entities, Super LLC desires to cease to be a member,
limited partner or shareholder, as applicable, of each of the Entities; and

 

WHEREAS, Centro NP LLC desires to contribute, assign, transfer and convey forty
nine percent (49%) of the Entity Interests directly to NP Residual Holding (the
“Centro NP LLC Contribution”), and immediately following the admission of NP
Residual Holding as a substitute member, limited partner or shareholder, as
applicable, of each of the Entities, Centro NP LLC desires to cease to be a
member, limited partner or shareholder, as applicable, of each of the Entities.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt of which are hereby acknowledged, the
Parties hereto hereby agree as follows:

 

1.   Contributions and Distributions.

 

1.1   Initial Distribution.

 

(a)           Notwithstanding any provision in the limited liability company
agreement or agreement of limited partnership, as applicable, of any Current
Owner Entity to the contrary, the Current Owners hereby make the Initial
Distribution, representing a distribution of all of the Current Owner Entity
Interests to Centro NP LLC.

 

2

--------------------------------------------------------------------------------


 

(b)           Notwithstanding any provision in the limited liability company
agreement or agreement of limited partnership, as applicable, of any Current
Owner Entity to the contrary, contemporaneously with the Initial Distribution
described in Section 1.1(a) above, Centro NP LLC is hereby admitted to each of
the Current Owners Entities as an additional member or limited partner, as
applicable, of each of the Current Owner Entities.

 

(c)           The Parties agree that the Initial Distribution and the admission
of Centro NP LLC as an additional member or limited partner, as applicable, of
each of the Current Owner Entities shall not dissolve the Current Owner
Entities.

 

1.2   Centro NP LLC - Super LLC Distribution.   Effective immediately following
consummation of the Initial Distribution:

 

(a)           Notwithstanding any provision in the limited liability company
agreement, agreement of limited partnership or articles of incorporation, as
applicable, of any Entity to the contrary, Centro NP LLC hereby makes the Cento
NP LLC - Super LLC Distribution, representing a contribution of fifty-one
percent (51%) of the Entity Interests to Super LLC.

 

(b)           Notwithstanding any provision in the limited liability company
agreement, agreement of limited partnership or articles of incorporation, as
applicable, of any Entity to the contrary, contemporaneously with the Cento NP
LLC - Super LLC Distribution described in Section 1.2(a) above, Super LLC is
hereby admitted to each of the Entities as an additional member, limited partner
or shareholder, as applicable, of each of the Entities.

 

(c)           The Parties agree that the Cento NP LLC - Super LLC Distribution
and the admission of Super LLC as an additional member, limited partner or
shareholder, as applicable, of each of the Entities shall not dissolve the
Entities.

 

1.3   Super LLC Contribution.   Effective immediately following consummation of
the Centro NP LLC – Super LLC Distribution:

 

(a)           Notwithstanding any provision in the limited liability company
agreement, agreement of limited partnership or articles of incorporation, as
applicable, of any Entity to the contrary, Super LLC hereby makes the Super LLC
Contribution, representing a contribution of all of the Entity Interests owned
by it (i.e., fifty-one percent (51%) of the Entity Interests) to NP Residual
Holding.

 

(b)           Notwithstanding any provision in the limited liability company
agreement, agreement of limited partnership or articles of incorporation, as
applicable, of any Entity to the contrary, contemporaneously with the Super LLC
Contribution described in Section 1.3(a) above, NP Residual Holding is hereby
admitted to each of the Entities as a substitute member, limited partner or
shareholder, as applicable, of each of the Entities.

 

3

--------------------------------------------------------------------------------


 

(c)           Notwithstanding any provision in the limited liability company
agreement, agreement of limited partnership or articles of incorporation, as
applicable, of any Entity to the contrary, immediately following the admission
of NP Residual Holding as a substitute member, limited partner or shareholder,
as applicable, of each of the Entities, Super LLC shall and does hereby cease to
be a member, limited partner or shareholder, as applicable, of each of the
Entities and shall thereupon cease to have or exercise any right or power as a
member, limited partner or shareholder, as applicable, of each of the Entities.

 

(d)           The Parties agree that the Super LLC Contribution, the admission
of NP Residual Holding as a substitute member, limited partner or shareholder,
as applicable, of each of the Entities and Super LLC’s ceasing to be a member,
limited partner or shareholder, as applicable, of each of the Entities shall not
dissolve the Entities.

 

1.4   Centro NP LLC Contribution.   Effective immediately following consummation
of the Super LLC Contribution:

 

(a)           Notwithstanding any provision in the limited liability company
agreement, agreement of limited partnership or articles of incorporation, as
applicable, of any Entity to the contrary, Centro NP LLC hereby makes the Centro
NP LLC Contribution, representing a contribution of all of the Entity Interests
owned by it (i.e., forty-nine percent (49%) of the Entity Interests) to NP
Residual Holding.

 

(b)           Notwithstanding any provision in the limited liability company
agreement, agreement of limited partnership or articles of incorporation, as
applicable, of any Entity to the contrary, contemporaneously with the Centro NP
LLC Contribution described in Section 1.4(a) above, NP Residual Holding is
hereby admitted to each of the Entities as a substitute member, limited partner
or shareholder, as applicable, of each of the Entities.

 

(c)           Notwithstanding any provision in the limited liability company
agreement, agreement of limited partnership or articles of incorporation, as
applicable, of any Entity to the contrary, immediately following the admission
of NP Residual Holding as a substitute member, limited partner or shareholder,
as applicable, of each of the Entities, Centro NP LLC shall and does hereby
cease to be a member, limited partner or shareholder, as applicable, of each of
the Entities, and shall thereupon cease to have or exercise any right or power
as a member, limited partner or shareholder, as applicable, of each of the
Entities.

 

(d)           The Parties agree that the Centro NP LLC Contribution, the
admission of NP Residual Holding as a substitute member, limited partner or
shareholder, as applicable, of each of the Entities and Centro NP LLC’s ceasing
to be a member, limited partner or shareholder, as applicable, of each of the
Entities shall not dissolve the Entities.

 

4

--------------------------------------------------------------------------------


 

2.   Representations and Warranties of the Parties.   Each Party, individually,
hereby represents and warrants to each of the other Parties as follows:

 

2.1   Power and Authority:  The execution, delivery and performance by the Party
of this Agreement and the consummation by the Party of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Party.  This Agreement has been duly and validly executed and
delivered by the Party and constitutes the valid and binding obligation of the
Party, enforceable against the Party in accordance with its terms, except to the
extent that such enforceability (i) may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
generally and (ii) is subject to general principles of equity.

 

2.2   No Conflicts:  The execution, delivery and performance of this Agreement
by the Party and the consummation by the Party of the transactions contemplated
hereby will not, with or without the giving of notice or the lapse of time, or
both, (i) violate any provision of law, statute, rule or regulation to which the
Party is subject, (ii) violate any order, judgment or decree applicable to the
Party or (iii) conflict with, or result in a breach or default under, any term
or condition of the organizational documents of the Party or any material
agreement or other instrument to which the Party is a party or by which it may
be bound; except for violations, conflicts, breaches or defaults which in the
aggregate would not materially hinder or impair the consummation of the
transactions contemplated hereby.

 

2.3   Consents:  No consent, approval or authorization of, exemption by, or
filing with, any governmental or regulatory authority is required in connection
with the execution, delivery and performance by the Party of this Agreement or
the consummation by the Party of the transactions contemplated hereby.

 

3.   Fees and Expenses:   The Parties agree to pay all of the fees and expenses
incurred by the Parties hereto in connection with this Agreement, including, but
not limited to the fees, expenses and disbursements of such Parties, counsel and
other advisors.

 

4.   Notices:   All notices, consents, waivers or other communications required
or permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, return receipt requested, postage prepaid or otherwise delivered
by hand, messenger, internationally recognized courier or facsimile
transmission, addressed:

 

If sent to any of the Current Owners, to:

 

c/o Centro NP LLC
420 Lexington Avenue, 7th Floor

New York, NY 10170
Attention:    Steven Siegel

Facsimile:    (212) 869-9585

 

5

--------------------------------------------------------------------------------


 

If sent to Centro NP LLC, to:

 

Centro NP LLC
420 Lexington Avenue, 7th Floor

New York, NY 10170
Attention:    Steven Siegel

Facsimile:    (212) 869-9585

 

If sent to Super LLC, to:

 

Super LLC
420 Lexington Avenue, 7th Floor

New York, NY 10170
Attention:    Steven Siegel

Facsimile:    (212) 869-9585

 

If sent to NP Residual Holding, to:

 

Centro NP Residual Holding LLC
420 Lexington Avenue, 7th Floor

New York, NY 10170
Attention:    Steven Siegel

Facsimile:    (212) 869-9585

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or as having been given when delivered, if delivered by
hand or by messenger (or overnight courier), 24 hours after confirmed receipt if
sent by facsimile transmission or at the earlier of its receipt or on the fifth
day after mailing, if mailed, as aforesaid.

 

5.   Confidentiality.  The Parties agree to keep the terms and conditions of
this Agreement strictly confidential and not disclose such terms without the
prior written consent of the other Parties, except (a) as may be required by law
and (b) that each Party may disclose such terms and conditions to its
representatives, advisors and counsel who acknowledge the confidentiality
hereof.

 

6.   Mortgage Liens.  Prior to the effectiveness of this Agreement, certain of
the Entities owned certain real property or otherwise took title to real
property owned by the applicable Current Owners, some of which real property was
(and remains) encumbered by certain mortgage liens.  Schedule 3 attached hereto
sets forth, with respect to each of the Entities, all mortgage liens encumbering
real property owned by such Entities as of the time that this Agreement has
become effective.  The Parties agree and acknowledge that they have entered into
the transactions contemplated by this Agreement with knowledge of the existence
of such liens.

 

6

--------------------------------------------------------------------------------


 

7.  Miscellaneous.

 

7.1           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THEREOF.

 

7.2           This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto, and their respective successors and permitted
assigns, and no other person will have any rights or obligation hereunder.  None
of the Parties may assign (whether by operation of law or otherwise) this
Agreement.

 

7.3           This Agreement constitutes the full and entire understanding and
agreement between the Parties hereto with regard to the subject matter hereof
and supersedes all prior oral or written (and all contemporaneous oral)
agreements or understandings with respect to the subject matter hereof.

 

7.4           No delay or omission to exercise any right power or remedy
accruing to any Party hereto upon any breach or default of the other Party
hereto under this Agreement shall impair any such right, power or remedy or such
Party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereunder
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
Party hereto of any breach or default under this agreement, or any waiver on the
part of any Party hereto of any provisions or conditions of this Agreement, must
be in writing and shall be effective only to the extent specifically set forth
in such writing.  All remedies, either under this Agreement, or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

7.5           This Agreement may be executed in any number of counterparts, each
of which may be executed by less than all of the Parties hereto, each of which
shall be enforceable against the Parties actually executing such counterparts,
and all of which together shall constitute one instrument.

 

7.6           If any provision of this Agreement, or its application to any
Party hereto, shall be, or be found by an authority of competent jurisdiction to
be, invalid or unenforceable in whole or in part, such provision shall be
constructed and applied so as to give effect, to the greatest extent possible,
the original intent of the Parties hereto.  The invalidity or unenforceability
of any of the provisions of this Agreement shall not affect the other validity
herein, all of which shall remain in full force and effect.

 

7.7           The Parties stipulate that the remedies at law of the Parties
hereto in the event of any default or threatened default by either Party in the
performance of or compliance with any of the terms of this Agreement are not and
will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.  The exercise of any remedy by any of the Parties
shall not

 

7

--------------------------------------------------------------------------------


 

be deemed an election of remedies or preclude any of the Parties from exercising
any other remedies in the future.

 

7.8           This Agreement may be amended, modified or supplemented only by a
written instrument signed by all of the Parties.

 

7.9           All of the Parties hereto irrevocably submits, in any legal action
or proceeding relating to this Agreement, to the jurisdiction of the courts of
the United States and the State of California, in the city of Los Angeles, and
consents that (1) any such action or proceeding may be brought in such courts
and waive any objection that they may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient forum and (2) service of legal process in any such
action or proceeding may be made upon it by certified mail, return receipt
requested, postage prepaid, to such Party at its address specified in Section 4,
provided, that nothing herein shall prevent any Party hereto from bringing any
action in any other jurisdiction.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Contribution Agreement, with effect as of the date first written above.

 

 

 

NEW PLAN OF ILLINOIS, LLC, a Delaware limited

 

liability company

 

 

 

 

 

 

By:

New Plan Property Holding Company, a

 

 

Maryland REIT, its sole member

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

 

liability company, its sole stockholder

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

NEW PLAN PROPERTY HOLDING COMPANY, a

 

Maryland real estate investment trust

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

company, its sole stockholder

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

EXCEL REALTY TRUST-ST, LLC, a Delaware limited

 

liability company

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

company, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

[Signature Page for Centro NP Pool 1, LLC Contribution, Distribution and
Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

HK NEW PLAN EXCHANGE PROPERTY HOLDINGS

 

IV, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

New Plan Realty Trust, LLC, a

 

 

Delaware limited liability company, its sole

 

 

member

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

 

liability company, its member

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

By:

New Plan Pennsylvania Holdings, LLC, a

 

 

 

Delaware limited liability company, its

 

 

 

member

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

 

 

liability company, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

 

 

NEW PLAN REALTY TRUST, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

liability company, its member

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

By:

New Plan Pennsylvania Holdings,

 

 

 

LLC, a Delaware limited liability

 

 

 

company, its member

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

 

 

liability company, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

 

 

[Signature Page for Centro NP Pool 1, LLC Contribution, Distribution and
Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

NEW PLAN PENNSYLVANIA HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

liability company, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

NEW PLAN OF MICHIGAN, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

New Plan of Michigan Member, LLC, a Delaware

 

 

limited liability company, its sole member

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

 

company its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

 

 

 

NEW PLAN OF MICHIGAN MEMBER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

company its sole member

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

[Signature Page for Centro NP Pool 1, LLC Contribution, Distribution and
Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

EXCEL REALTY TRUST NC,

 

a North Carolina General Partnership

 

 

 

 

 

 

By:

NC Properties #1, LLC, a Delaware limited liability

 

 

company, its general partner

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

 

company, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

 

 

By:

NC Properties #2, LLC, a Delaware limited liability

 

 

company, its general partner

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

 

company, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

 

 

NC PROPERTIES #1, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

company, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

NC PROPERTIES #2, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

company, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

[Signature Page for Centro NP Pool 1, LLC Contribution, Distribution and
Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

HK NEW PLAN MACON CHAPMAN QRS LP, LLC, a

 

Delaware limited liability company

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

company, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER II,

 

L.P., a Delaware limited partnership

 

 

 

By:

HK New Plan Lower Tier OH, LLC, a Delaware

 

 

limited liability company, its general partner

 

 

 

 

 

By:

HK New Plan Mid Tier OH, L.P., a

 

 

 

Delaware limited partnership, its sole

 

 

 

member

 

 

 

 

 

 

 

By:

HK New Plan OH TRS, Inc., a

 

 

 

 

Delaware corporation, its general

 

 

 

 

partner

 

 

 

 

 

 

 

 

By:

HK New Plan STH Upper Tier II

 

 

 

 

Company, a Maryland real estate

 

 

 

 

investment trust, its sole stockholder

 

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

 

 

liability company, its sole

 

 

 

 

stockholder

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

 

Name:

Steven Siegel

 

 

 

 

 

Its:

Executive Vice President

 

 

[Signature Page for Centro NP Pool 1, LLC Contribution, Distribution and
Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

HK NEW PLAN LOWER TIER OH, LLC,

 

a Delaware limited liability company

 

 

 

By:

HK New Plan Mid Tier OH, L.P., a

 

 

Delaware limited partnership, its sole

 

 

member

 

 

 

 

 

 

By:

HK New Plan OH TRS, Inc., a

 

 

 

Delaware corporation, its general

 

 

 

partner

 

 

 

 

 

 

By:

HK New Plan STH Upper Tier II

 

 

 

Company, a Maryland real estate

 

 

 

investment trust, its sole stockholder

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

 

liability company, its sole

 

 

 

stockholder

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

HK NEW PLAN MID TIER OH, L.P.,

 

a Delaware limited partnership

 

 

 

By:

HK New Plan OH TRS, Inc., a

 

 

Delaware corporation, its general partner

 

 

 

 

 

By:

HK New Plan STH Upper Tier II

 

 

 

Company, a Maryland real estate

 

 

 

investment trust, its sole stockholder

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

 

liability company, its sole

 

 

 

stockholder

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

 

 

[Signature Page for Centro NP Pool 1, LLC Contribution, Distribution and
Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

HK NEW PLAN OH TRS, INC.,

 

a Delaware corporation

 

 

 

By:

HK New Plan STH Upper Tier II

 

 

Company, a Maryland real estate

 

 

investment trust, its sole stockholder

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

 

liability company, its sole

 

 

 

stockholder

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

HK NEW PLAN STH UPPER TIER II COMPANY,

 

a Maryland real estate investment trust

 

 

 

 

By:

Centro NP LLC, a Maryland limited

 

 

liability company, its sole  

 

 

stockholder

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

NP OF TENNESSEE, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

 

By:

New Plan of Tennessee, LLC, a Delaware limited

 

 

liability company, its general partner

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

 

company, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

 

 

[Signature Page for Centro NP Pool 1, LLC Contribution, Distribution and
Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

NEW PLAN OF TENNESSEE, LLC,

 

a Delaware limited liability company

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

company, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

 

NPTN, INC., a Delaware corporation

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability   

 

 

company, its sole stockholder

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

CA NEW PLAN TEXAS ASSETS, L.P., a Delaware

 

limited partnership

 

 

 

 

By:

CA New Plan Texas Assets, LLC, a Delaware

 

 

limited liability company, its general partner

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

 

company, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

 

 

[Signature Page for Centro NP Pool 1, LLC Contribution, Distribution and
Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

CA NEW PLAN TEXAS ASSETS, LLC, a Delaware     

 

limited liability company

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

company, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

CA NEW PLAN IV, a Maryland real estate investment

 

trust

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

company, its sole shareholder

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

 

CA NEW PLAN ASSET PARTNERSHIP IV, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

 

By:

CA New Plan Asset LLC, a Delaware limited

 

 

liability company, its general partner

 

 

 

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability   

 

 

 

company, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

 

Name:

Steven Siegel

 

 

 

 

Its:

Executive Vice President

 

 

[Signature Page for Centro NP Pool 1, LLC Contribution, Distribution and
Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

CA NEW PLAN ASSET LLC, a Delaware limited liability

 

company

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability

 

 

company, its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

 

 

CA NEW PLAN VI, Maryland real estate investment trust

 

 

 

 

By:

Centro NP LLC, a Maryland limited liability   

 

 

company, its sole shareholder

 

 

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:

Steven Siegel

 

 

 

Its:

Executive Vice President

 

 

 

CENTRO NP LLC, a Maryland limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

 

 

 

SUPER LLC, a Maryland limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

[Signature Page for Centro NP Pool 1, LLC Contribution, Distribution and
Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

CENTRO NP RESIDUAL HOLDING LLC, a Delaware

 

limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:

Steven Siegel

 

 

Its:

Executive Vice President

 

 

[Signature Page for Centro NP Pool 1, LLC Contribution, Distribution and
Assumption Agreement]

 

--------------------------------------------------------------------------------